PmmCE       DANIEL                    AWESTEN nn.TEXAS
AFTDIlNEY    ~x-z.TsI1IAI.
                                       -

                                 Februmy 23, 1,949.
              _
     Honorable Ralph Logan                 Oplaioa   Ro.
                                                      _. v-779.           __
     District  Attorney
     5fat Judicial   Dietrlat              Rer Several queatioas regard-
     San Angelo, Texas                         Lag the authority of the
                                               CommW3loaer8' court of
                                               Ooke County to isaus in-
                                               tiirest bearing time war-
                                               lv3at.s for the-jnarpose of
                                               astablishing    and equ&lng
        __                                     a oounty hospital.
     Dear Sir:                               __
              Yorp~requiwtfor an opinionon the above rub-
     jaot matter 113"-part a! follows:
                    "In behalf of Ehe CoPmieslonrra' court
              of Coke County, TexaB, I detire to submit for
              your opinion the queetioaswhioh will be set
              forth  below..            ._
                         "On llslroh
                                  27, 1948,       an eleotionwas bold
               in COW County at which the following               ques-
               tioa was submItted
                         _.      to the voters:
                          *Shall the CZimmlssloaere~ Coiirt of
                    Coke County, Texaa,*'laaue tim8-warrant8
                    of Coke County; Texas, to the'amount ‘df
                    $50,000.00,   bearing iiiterest--at   the rate
                    iiot to exoeed 4$ per eiinu.&; and maturing
                    at suoh time or times a8 may be moat eX-
                    pedieat by the Commiaf310aerst Court, Be-
                    riilly or otherwise, not to exceed ten
                    years from their date, for the--purpose
                    ~of estiPblUM.ng and equip@ ~suae;C+itJi
                    Hospitsr and if there awl1         e Snnually
                    levied and coIleoted      on all taxable
                    propeiitg in s&id CountJ~for the OuW@int
                    gijar--and annually thereafter     while aald-
                    WariVtate or any of th6m are 0utatsndlllg,
                    a tax euffioieat'~to~'pay    the ourrisnt in-
                    terest on said warrants and to pay the
Honorable   Ralph Logan, page      2 (V-779)

                  -.
        principal      thereof   ae the seme becomes
        due o Q,
     The CommisSloherst Court had pleas drawn for
     the hospital   and upon subtissloa    .of the samq
     ior blQs,the love,& bid was $67,000,00.        A
     htiapital’ bf the .typs which they ‘wished to eh-
     tablish   oannot be coastruoted    So? the sum of
     $50,000.00.    Furt.hermore, they have found
     that by lnoreaalng the amovlt whioh thii coiin-
     ty vi11 put into the hospital,      a substantla1
     contribution   oan bS obtained from the Federa
     ffovernment thus enabling   them to ooaatruot a
     miiOh better county hospital.                   _
           ‘1.   Does the oomlabloiieret   courthave
     @ha piiifer to issue time warrants   with whlc&
     to fin-ince the construction    of the county
     hospital?   :.   0
         -:“~2. Can a part. of the pPooeeds of s.uah
     warrknts be us,ed In ,the purchaee of equipment
     for aaoh.hospital?   e o 0

            .-Jo ‘plie proposition s’ubmltted to the
     vote&‘on    March 27, 1948, oarrled.     The elea-
     tlon vas held pursuant to the petltlon’of       301
     persoiis prerented on FobNary 24, 1948. Does
     the fact that the amouut approved In this
     eleotlon   was’the sUn of $50,000.00 preolude
     the 00ml88loaera~ oourt;~frbn’lseulirg’t~e
     warrants in excess of that amount? 0 0 (I
            Article    4478 Va. C. S.,    provi+mn
            “The dommiieioaers~~oourt bf ‘my .oounty
    ~shaI1 have powei’to    eBtabllsh a county hb‘e;-
    pita1 and’to ;ehlarge~-any existing       hospitals
    ior the card and treatment of’pereoae auf-.
    ferlag from any Illness,      dlseaee    or Znjuri,
    subj&ct tii the provisions     of this Chapter.
    At $nte.%vala of not leas than twelve months,
    tiin$iir cent of tlie quallfliid     property tax
    p&ylag voters of a county majr petition         such
     cbiurt to pravide for the establishing        or en-
    U&rglng of ,a oounty hotipital,      in frhioh event
    said court vithlii the time de,slgnated in -.
    such petition    shall submlt to suoh voterrs at
             ._             _.
Hoaoribl?   Ralph Log&     page 3 (vT’?79)


      a epeclal or regular el*Honorable   Ralph Logan, page 4 (V-779)

                                                   .

      said hospital,  and apply the samt in accord-
      ance with the. terms of the gift.
            It Is assUmed thbt the petitian     prsseated to.
the coimsissioaerss   CoUzWwaB Di&ed by at--least’. 1@ of
the qualified   propertj    texpbylng voters;  and that the
election   was held in accordance with statutory       proce-
dure. ~’Therefore,   the question whether a county bospl-
tal may be ctiastructed by the issuance of time: warrants
vhea there has been no elebtion       for the establishment
thereof la nbt before us, and we express no opinion In
this respect.            ._
            It is also aesuuied’~?&iat ‘the~$50,000.00 in
warrants covered In the eltictloh proceedings have not
been issued, that no contract lias~been eiitered into for
the construction    of the hospital,    and tliat~‘you ar‘e ia-
terested  iti the i#estion  whether time warrants may be
issued la accordaiice with the terms of Article        2368a,
VeraoaQs CIvll Statutes,    to cover the”cost      of the con-
struction   and equipment of the hospital.
             In the case of Adams v. McQlll, 146 i. w. (26)
3.32 (writ refused),     the Court held %hat &tlcle         2372d
V, C. S, (expressly      authorlsiag  the construction       s&d lm-
provement of llvisstock     and horticultural      exhibit build-
liigs) implTedly authorized the county to issue time
warrants payable over a’perlod       of ye@s for lmprove-
meats on such ,buildlng.       The CoUrt stated2
             R
                - *.~,aA county subject to the exprijss
      reatrIctlGns     impO8ed by the Constitution       and
      giinei%il lawa;~has the power to issue time
      warrants Iii payment for improvements It is
      ex@reasly~‘authoHeed      to c&nstruct,-provided
       that the ~appllcable reguliltloas     relating    tg
       the issuance of such warrants be observed.
         -- In beater   v. Lopes, 217 S; Wit 373, it Wa8
held that thi5 Ci%amlssione~sQ Court was authorlxed to
issue timii werr-ahts for the pnrpos@ of building roads,
and the fact that the Legislature      authorized the is-
suanae of bonds fop siich purpose did not prddlude~the
issuance of time wklrrants.     We. quote the followingi
       -.   n
               D e . the essential   question In this
      oatie is rbduced to Simply Wheth%ir that a&Q8
      grant of authority for the i88U~Oe of nego-
Honor8ble   Ralph Logan, page 5 (V-779)


     tiable   county bond8 for public road purposes,
     amounted to an annulment of the authority
     then residing    in those’ courts to issue non-
     negotiable    county warrants for the same pur-
     pose in those instances where the particular
     ;o8: imE;vemeat     could be accomplished by
                 e
            “There~ 18 nothing in the act itself in-
     dicating   that th$ Legislature  had any such
     purpose In mind.
            In the case of Foreman v1 Gooch, I84 S. W.
(26) 481, It was held that the Commissioners’ Courts’
authority   to issue Interest bearing time verraate for
the purpose of constructing   roads and bridges was de-
rived from Article   2351 Va. C. S. (setting    forth the
general powers of the Commlsaioneral Court which ln-
elude the building of roads and bridges)     rather than
Article   2368a V. C. S., which is a restriction     or 8.
1imltatFon upon the authority    of the Commissioners’
Court to issue such varr8nts.     We quote the following”
            “Appellant,   in his briefs,      concedes that
     the Commissioners’ Court has authority to ls-
     sue what Is commonly called         ‘interest   bearing
     time warrants, I contending that such warrants
     are authorized by the provisions           of Article
     2368a, Vernon”8 Ann* Civ, St., which ;;.pte
     is known as “Bond and Warrant Law.”
     this contention we are unable to agree.              As
     we understand the deoisioas,          the authority
     for a Commissioaers~ Court to issue interest
     bearing time warrants is derived from whs.t
     now is Article     2351, Vernon”s Ann. Tex. Civ.
     St,    San Patriolo   County v. Jno. M&lane,
     58 Tex. 243; Laaater vO Lopez, 110 Tex. 179,
     217 S.W. 373. While Article           2368a,,Vernoa’a
     Ann. Civ, St.,‘18     a restriction      or limita-
     tion upon the authority       of the Commlssloners~
     Court in lseulng such warrants Section 5 of
     said Article    provides that such Act does not
     apply t;o expenditures     payable out of current
     funds.
           In view of the foregoing, it is readily   Seen
that where Commissioners @ Court is expressly  authorized
to construct  a building, it has the Implied authority
Honorable   Ralph Logan, page 6 (V-779)


to issue interest       bearln    time warrants to pay for such
construction'.      Article   4$ 78 8xpressly authOri88e the ee-
tablishment and maintenance of a county.&epital            lnclud-
ing the equipping of said hospita.1 and all other neces-
sary permanent improvements in coi'inection therewith.
Therefors,      it is oUr opihlon,     in answer to your first
and second questions,        that the Commlssioners'l~ Court of
Coke County has the power to issue time warrants with
which to finance the construction           and equipping of a
county hos ital,      provided,     of course, that the terms of
Article    23 z 8a ar8 met,
           There is no r4qulrement In laii that time war-
rant4 be authorized by a vote ol ths qua&Iii d proptirty
taxph;yihg votdrs,    The speoifioatlcn   of the   'jO,OOO.OO
of warrant0 in the el8CtiOn proceeding4 would, there-
fore, not restrl&     the authiiritg of the Commlssii5ners'
COU??tto- iSSU8 WtWraiitseein aii nmOUXIt8XO88d%ng said
&O;f;OO     if elioh WSrrants a1'4 Issued ia nOOordanb8
            It Wa8 h4ld in Attorney ~4il8l'a~'8'opinion
Ho. V-72&that    the Cosimission8Ps1 Court was authorirsd
to Issue additional    WaFrants for ths purpo48 of improv-
ing the grounds of Bsxar County Agricultural       and Live-
stack Buildin    sUbj8Ot to th8 ri       of r8fsrdndwD by
th8 VOt8rs.   tfe quotr  the            Z
                   _.
             "They have the right tmdsr kti.olb     2368a,
      V"CS.,    to f118 8 l'8f8P8ndUIIl petition  and--re-
      qulre that the Question oi le4Ulng suoh war-
      Z'8at8 br 8UbfSitted t0 the VOt8&8 Of the OOWI-.
      fa.   ThSF8 Va8 a0
      at the filns the
      of waWants w8r8 188ued bg the bornmissioners
      Court:    If suoh remedy Is not invoked within
      the etatutory    timb llnit;  It ib OUI!opinion
      th8t the additlcnal     W4rl"aDtS raj be is4Ued
      for th8 purpose of maklng suoh improvements
      as submitted by you in your reguest.
         .. If the prcoeedings  authorielng  the $67,000.00
of warrents are fa aocordanoe with the tsrms and condi-
tions of Article   2368a, and If no referendum jj;stItlon ~.
it4 filed in oonnrotion theretith,    then euoh warrants may
lawfully be issued.
        .
Roaorible    Ralph Logan, page 7 (v-779)




              The Commlssion8rs'      court has aiithorlty
        t0 iSSU8 int8P8St beariry       tiQ8 WkUTfUlt8 fOl’
        the pUl'pOS8 Of' 8stabli8hiag      and 8qUippfllg Et
        county hoepit@,     provided th8 terne and con-
        ditions  of LLrtiole 2368a,V. C. S., ar8 nst.
        k'tiOl8 4478; A. 0. Opinion Ilo. v-728.

                                          Yours v8rJ   truly,
                                              QEIflPtALOF TBXAS
                                     ATTORlt101




JR:bh


                                     APIROVICD